Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Restriction/Election
Applicant’s election without traverse of group I, claims 1-21 in the reply filed on 09/22/21 is acknowledged. Applicant’s election of rice bran oil and a combination of slippery elm, willow bark and marshmallow is also acknowledged.
Claims 22-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/22/21.

	Claim Rejections - 35 USC § 102

	The following is a quotation of the appropriate paragraphs of 35 

U.S.C. 102 that form the basis for the rejections under this section made in this 

Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 5, 9-12, 15-16, 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allio et al. (US PG pub. 2016/0256383A1).
Allio et al. discloses compositions for relief of cough, cold and sore throat, see abstract. Allio teaches that various pharmaceutical agents and botanical agents can be used in a ratio ranging from 1:32 to 1:65 wherein the willow bark, marshmallow, slippery . 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Brew et al. (US PG pub. 2015/0005325A1).
	Brew et al. teaches drug combinations and uses in treating a coughing condition, see title. Brew teaches use of vegetable oils such as linseed oil, olive oil, palm oil, rapeseed oil and rice bran oil (these are examples of carrier oil). The reference also teaches combinations of such components, see [0088]. Linseed oil also reads on the claimed mucilaginous demulcent.
The prior art discloses compositions containing olive oil (a mucilage component and also a bioactive agent) and rice bran oil (a carrier oil) which are suggested to be used together. Together these would provide a composition as claimed instantly.

various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art
elements according to their established functions” – see fifth page of the decision). Since the art teaches that the drug combinations are used in treating a coughing condition, it would be within skill of an artisan to manipulate the amount for optimum therapeutic benefits. Since the art teaches treatment of coughing conditions, it is implicit that throat irritation will be treated by the taught composition for the claimed amount.

Claims 3-4, 6-8, 13-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Allio et al. (US PG pub. 2016/0256383A1) in view of Brew et al. (US PG pub. 2015/0005325A1).
Allio et al. discloses compositions for relief of cough, cold and sore throat, see abstract. Allio teaches that various pharmaceutical agents and botanical agents can be used in a ratio ranging from 1:32 to 1:65 wherein the willow bark, marshmallow, slippery elm are taught to be used, see [0005] and [0109]. Lubricating ingredients are suggested 
While Allio suggest lubricating ingredients can be used in a composition for relief of sore throat, Allio does not teach use of rice bran oil as a carrier oil.
Brew et al. teaches drug combinations and uses in treating a coughing condition, see title. Brew teaches use of vegetable oils such as linseed oil, olive oil, palm oil, rapeseed oil and rice bran oil (these are examples of carrier oil). The reference also teaches combinations of such components, see [0088]. Linseed oil also reads on the claimed mucilaginous demulcent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized rice bran oil or olive oil or rapeseed oil as carrier oils into the sore throat treating composition of Allio et al. One of ordinary skill would have been motivated to do so because Allio teaches use of thyme oil and suggests use of lubricating oils used in a formulation for cold and sore throat and Brew teaches uses of rice bran oil, olive oil, linseed oil and rapeseed oil used in a composition for treating coughing conditions. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612